Affirmed and Memorandum Opinion filed October 26, 2021.




                                           In The

                       Fourteenth Court of Appeals

                                  NO. 14-19-00987-CV

                           DHI HOLDINGS, LP, Appellant

                                             V.
  LEGACY MORTGAGE ASSET TRUST 2018-RPLS2 AND RUSHMORE
        LOAN MANAGEMENT SERVICES, LLC, Appellees

                       On Appeal from the 61st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2019-44270

                             MEMORANDUM OPINION

      Appellant DHI Holdings, LP purchased a Harris County property at a
judicially ordered constable’s sale. The property was encumbered by a duly
recorded mortgage. When the owner and servicer of the mortgage later attempted
to foreclose on the property, DHI filed suit to stop the foreclosure challenging the
legal right of appellees Legacy Mortgage Asset Trust 2018-RPLS21 and Rushmore

      1
          The final judgment in the trial court identifies appellee as “Legacy Mortgage Asset
Loan Management Services, LLC (collectively Lenders) to foreclose on the
property. Though DHI raises four issues on appeal, the issue at the center of the
appeal is whether an assignment by Mortgage Electronic Registration Systems,
Inc. (MERS) of the deed a trust, made after the original lender was legally defunct,
was void despite the fact MERS was a beneficiary under the deed of trust with
legal title to the security instrument. We conclude that the assignment executed by
MERS is not void and affirm the judgment of the trial court as challenged on
appeal.

                                     I.      BACKGROUND

       In January 2006, Shawn Garvin executed a deed of trust securing a $75,000
mortgage note with Fieldstone Mortgage Company2 to purchase real property on
Wirevine Lane in Houston. The deed of trust encumbers the property and appoints
MERS as the beneficiary, as nominee for Fieldstone and its successors and
assigns.3

       In 2016, Garvin defaulted on required assessments due to his homeowners
association. The homeowners association sued Garvin to recover the assessment
amounts and obtained a judgment against Garvin in August 2017. Following a
foreclosure sale administered by a Harris County constable pursuant to an order of
sale, DHI purchased the Wirevine Lane property in May 2018. DHI does not
dispute that the lien created by the note and deed of trust survived the homeowners
association’s foreclosure sale.

Trust 2018-RPLS2.” Though this court is aware of conflicting references in the record and
briefing to the name of this appellee, no party has raised the issue on appeal.
       2
        Fieldstone did not file an answer in the trial court and is not a party to this appeal. It is
undisputed that Fieldstone is defunct.
       3
          Nominee, Black’s Law Dictionary (11th ed. 2019) (“2. A person designated to act in
place of another, usu. in a very limited way. 3. A party who holds bare legal title for the benefit
of others or who receives and distributes funds for the benefit of others.”)

                                                 2
        Garvin also defaulted on the mortgage at some point prior to July 2019.
After being sold several times, the mortgage was owned in 2019 by Legacy with
Rushmore acting as the servicer. The Lenders were unaware that the Wirevine
Lane property had previously been foreclosed on and sold to DHI, and scheduled a
foreclosure sale on the Wirevine Lane property for July 2019. DHI as the owner of
the property filed suit in the trial court to halt the foreclosure sale contesting the
Lenders’ title to the deed of trust and ownership of note, and attempting to void the
lien on the property.4 Relying primarily on its argument that an “unlawful and void
recorded assignment” existed in the chain of title for the deed of trust, DHI sought
(1) a declaratory judgment that defendants lacked authority to foreclose, (2) to
quiet title to the property, and (3) alternatively, to exercise an equitable right of
redemption. DHI obtained a temporary restraining order halting the foreclosure
sale.

        The three answering defendants moved for traditional summary judgment
asserting that the Lenders had the legal right to foreclose on the property. The
summary-judgment evidence established that Fieldstone indorsed the note in blank
and that Legacy was the current owner of the note. Rushmore, as servicer for
Legacy, was in physical possession of the original note.5 The Lenders also

        4
         DHI filed suit against Fieldstone (the original lender), Legacy (the current assignee of
the deed of trust), Rushmore (the current servicer), and MERS (the original nominee and
beneficiary of the deed of trust).
        5
          The note, indorsed in blank, is a negotiable instrument. See Tex. Bus. & Com. Code
Ann. § 3.104. An instrument is indorsed in blank if it does not identify a person to whom the
indorsement makes the instrument payable. Id. § 3.205(a). “When indorsed in blank, an
instrument becomes payable to bearer and may be negotiated by transfer of possession alone
until specially indorsed.” Id. § 3.205(b). A holder of an instrument has the right to enforce the
instrument. Id. § 3.301. A holder is “the person in possession of a negotiable instrument that is
payable either to bearer or to an identified person that is the person in possession.” Id.
§ 1.201(21). A person can become the holder of an instrument when the instrument is issued to
that person; or he can become a holder by negotiation. Id. § 3.201, cmt. 1. Negotiation is the
“transfer of possession of an instrument . . . by a person other than the issuer to a person who
                                               3
produced summary-judgment evidence that the deed of trust was assigned four
times and the current assignee of record was Legacy.6 The trial court rendered a
final summary judgment in November 2019 dismissing DHI’s claims.7

                                       II.     ANALYSIS

       DHI raises four issues on appeal. In issue 1, DHI argues that the trial court
erred in rendering summary judgment because the 2016 assignment of the deed of
trust was void as a matter of law. Therefore, it argues that the Lenders cannot
establish their legal right to foreclose, as a matter of law. In issue 3, DHI argues,
alternatively, that a genuine issue of material fact remains regarding the legal right
of the Lenders to foreclose, in light of the 2016 assignment. Issues 2 and 4 address
the same question: whether the Lenders met their summary-judgment burden of
establishing that they hold or own the note.8

       As part of its arguments in issue 4, DHI argues that its claim for equitable
redemption survives summary judgment and requests that this court direct the trial
court that: “(1) the Lenders must tender the current payoff amount of the Loan to
DHI and (2) specif[y] a date certain by which DHI may exercise its right of


thereby becomes its holder.” Id. § 3.201(a). However, a person may be entitled to enforce the
instrument even though the person is not the owner of the instrument. Id. § 3.301.
       6
         The deed of trust names MERS as beneficiary and nominee for Fieldstone. In
September 2016, MERS assigned the deed of trust to LSF9 Master Participation Trust. In
December 2017, LSF9 Master Participation Trust assigned the deed of trust to J.P. Morgan
Mortgage Acquisition Corp. In July 2018, J.P. Morgan Mortgage Acquisition Corp. assigned the
deed of trust to Goldman Sachs Mortgage Company. In November 2018, Goldman Sachs
Mortgage Company assigned the deed of trust to Legacy Mortgage Asset Trust 2018-RPL2.
       7
          The trial court’s judgment states, “This judgment is a final judgment, finally disposes of
all parties and all claims, and is appealable.” See Lehmann v. Har-Con Corp., 39 S.W.3d 191,
192–93 (Tex. 2001).
       8
         DHI’s issue 2 asks: “Did the Lenders offer sufficient evidence that they hold or own the
Note?” DHI’s issue 4 asks: “Is there a genuine issue of material fact on whether the Lenders hold
or own the note?”

                                                 4
equitable redemption.” This mirrors the request that DHI made to the trial court.
However, DHI does not argue any error on the part of the trial court. Because DHI
does not assert any error on the part of the trial court, or any error that would
preclude summary judgment on this claim, we conclude there is nothing for this
court to review with respect to DHI’s equitable redemption claim. See Canton-
Carter v. Baylor Coll. of Med., 271 S.W.3d 928, 931 (Tex. App.—Houston [14th
Dist.] 2008, no pet.) (issues on appeal do not meet requirements of Texas Rules of
Appellate Procedure if they do not point out any error allegedly committed by trial
court).

A.    Standard of review

      We review a trial court’s granting of a summary judgment de novo. Valence
Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005). The movant on a
traditional motion for summary judgment has the burden of showing that no
genuine issue of material fact exists and that it is entitled to judgment as a matter
of law. See Tex. R. Civ. P. 166a(c); Mann Frankfort Stein & Lipp Advisors, Inc. v.
Fielding, 289 S.W.3d 844, 848 (Tex. 2009). If the movant satisfies this initial
burden on the issues expressly presented in the motion, then the burden shifts to
the nonmovant to present to the trial court any issues or evidence that would
preclude a summary judgment. See City of Houston v. Clear Creek Basin Auth.,
589 S.W.2d 671, 678–79 (Tex. 1979).

B.    MERS is not an appellee

      We first address which entities are appellees in this case. Texas Rule of
Appellate Procedure 3.1(c) defines an appellee as “a party adverse to an appellant.”
Unlike an appellant, who must file a notice of appeal and identify himself or
herself, an appellee need not be definitively identified until the appellant’s brief is
filed. An appellee, however, must be a party to the trial court’s final judgment and
                                          5
must be someone against whom the appellant raises issues or points of error in the
appellant’s brief. Showbiz Multimedia, LLC v. Mountain States Mortg. Ctrs., Inc.,
303 S.W.3d 769, 771 n.3 (Tex. App.—Houston [1st Dist.] 2009, no pet.).

      Legacy and Rushmore are both appellees as DHI’s appellate briefing argues
for relief as against them. However, while the parties identify MERS as an appellee
in their appellate briefing, DHI does not argue for any relief as against MERS. All
of DHI’s arguments for relief address the “Lenders,” which DHI defines as Legacy
and Rushmore.9 MERS is not identified as the current holder of the note, assignee
of the deed of trust, servicer of the mortgage, or as having any status that would
provide it with legal authority to foreclose on the property. We conclude that
MERS is not an appellee in this appeal. See Tex. R. App. P. 3(c).

C.    The 2016 assignment of the deed of trust

      In issue 1, DHI argues that the Lenders’ summary judgment seeking to
dismiss DHI’s request for declaratory judgment and quiet title was erroneously
granted because the 2016 assignment by MERS is void. By challenging the 2016
assignment as void, DHI challenged Legacy’s legal authority, as assignee of record
and therefore mortgagee, to foreclose.

      Fieldstone, the original lender, was defunct in 2016 when MERS assigned
the deed of trust to LSF9 Master Participation Trust. Relying primarily on agency
law, DHI argues that MERS could not have acted on behalf of Fieldstone after
Fieldstone ceased to exist. Therefore, DHI maintains the Lenders did not and
cannot conclusively demonstrate legal authority to foreclose. The Lenders respond
that the 2016 assignment of the deed of trust is valid, but even if it were not, the

      9
          DHI describes MERS as an associated entity in its appellate brief, rather than as
appellee or a defendant: “On October 1, 2019, the Lenders and the associated entity [MERS]
filed a motion for summary judgment.”

                                            6
Lenders argue DHI lacks standing to challenge the assignment and further waived
its right to argue standing by not addressing the issue in its response to the motion
for summary judgment.

       We begin with DHI’s standing to challenge the assignment, because it
affects the district court’s subject-matter jurisdiction to consider DHI’s claims. See
Vernco Constr., Inc. v. Nelson, 460 S.W.3d 145, 149 (Tex. 2015) (noting that
standing is component of subject-matter jurisdiction); Heckman v. Williamson Cty.,
369 S.W.3d 137, 150–51 (Tex. 2012) (noting that, if plaintiff lacks standing to
assert claim, “the court lacks jurisdiction over that claim and must dismiss it”).
Despite the fact DHI never specifically rebutted the Lenders’ argument about
standing, standing cannot be waived. See Texas Ass’n of Bus. v. Texas Air Control
Bd., 852 S.W.2d 440, 445 (Tex. 1993). Further, the Lenders’ summary judgment
must stand on its own merits. See Clear Creek Basin Auth., 589 S.W.2d at 678.

       “Texas courts routinely allow a homeowner to challenge the chain of
assignments by which a party claims the right to foreclose.” EverBank, N.A. v.
Seedergy Ventures, Inc., 499 S.W.3d 534, 542 (Tex. App.—Houston [14th Dist.]
2016, no pet.) (quoting Miller v. Homecomings Fin., LLC, 881 F. Supp. 2d 825,
832 (S.D. Tex. 2012)). This idea of standing is not without limitation. Id. Although
a homeowner has standing to challenge whether there is a complete chain of
assignments, a homeowner does not necessarily have the right to challenge an
individual assignment within that chain. Id. When the homeowner is just a third
party to an assignment, the homeowner lacks standing to challenge the assignment
on grounds that would merely render the assignment voidable.10 Id. (citing


       10
           Deeds may be valid, voidable, or void. Lighthouse Church of Cloverleaf v. Texas
Bank, 889 S.W.2d 595, 601 (Tex. App.—Houston [14th Dist.] 1994, writ denied). The primary
distinction between void and voidable deeds is with respect to the rights of an innocent
purchaser. Id. A voidable deed operates as valid and perfect until set aside. Id. “A deed which is
                                                7
Morlock, L.L.C. v. Bank of N.Y., 448 S.W.3d 514, 517 (Tex. App.—Houston [1st
Dist.] 2014, pet. denied)).

       Here, DHI challenged the 2016 assignment by MERS as void, not voidable.
Focusing on the fact that Fieldstone had already filed articles of dissolution by
2016, DHI relies on the legal principle that entities that do not exist cannot transfer
property. See Lighthouse Church of Cloverleaf v. Texas Bank, 889 S.W.2d 595,
600 (Tex. App.—Houston [14th Dist.] 1994, writ denied) (“a deed is void if the
grantee is not in existence at the time the deed is executed”); see also Parham
Family Ltd. P’ship v. Morgan, 434 S.W.3d 774, 787 (Tex. App.—Houston [14th
Dist.] 2014, no pet.). DHI further argues that a nominee is a type of agent and that
a defunct corporation can have no agent. See Fish v. Tandy Corp., 948 S.W.2d 886,
897 (Tex. App.—Fort Worth 1997, pet denied) (“Fish could not act as agent for a
nonexistent corporation. A nonexistent corporation can have no agent.”). Because
we agree that the nonexistence of a grantor entity could potentially render a deed
void, we conclude DHI had standing to bring its challenge to the 2016 assignment
of the deed of trust.

       However, after examining the deed of trust, we disagree with DHI that the
2016 assignment by MERS was void on the basis that Fieldstone ceased to exist by
the time of the 2016 assignment by MERS. The security instrument specifically
identifies MERS as a nominee for Fieldstone, the Lender in the deed of trust, but
also as a beneficiary:

       MERS is a separate corporation that is acting solely as a nominee for

void, however, cannot pass title even to an innocent purchaser from the grantee.” Id. (citing
Daniel v. Mason, 38 S.W. 161, 162 (1896)). Therefore, a homeowner has standing to challenge
an assignment that would render the assignment void. Standing would exist, for instance, if a
homeowner alleged that an assignment was forged, because a forged deed is void. See Vazquez v.
Deutsche Bank Nat’l Trust Co., 441 S.W.3d 783, 787 (Tex. App.—Houston [1st Dist.] 2014, no
pet.).

                                              8
      Lender and Lender’s successors and assigns. MERS is a beneficiary
      under this Security Instrument.
The deed of trust identifies the powers given to MERS, as nominee and
beneficiary:

      The beneficiary of this Security Instrument is MERS (solely as
      nominee for Lender and Lender’s successor and assigns) and the
      successors and assigns of MERS. . . . Borrower understands and
      agrees that MERS holds only legal title to the interests granted by
      Borrower in this Security Instrument, but, if necessary to comply with
      law or custom, MERS (as nominee for Lender and Lender’s
      successors and assigns) has the right to exercise any or all of those
      interests, including but not limited to, the right to foreclose and sell
      the Property, and to take any action required of Lender including, but
      not limited to, releasing and canceling this security Instrument.

      Chapter 51 of the Property Code defines a “mortgagee” who is authorized to
initiate a non-judicial foreclosure sale to include “the grantee, beneficiary, owner,
or holder of a security instrument,” such as a deed of trust, or “if the security
interest has been assigned of record, the last person to whom the security interest
has been assigned of record.” Tex. Prop. Code Ann. § 51.0001(4), (6). Thus,
MERS had more than agency, it had the right to foreclose on the property itself.
See Allan v. Nationstar Mortg., LLC, No. 14-18-00246-CV, 2019 WL 2939746, at
*3 (Tex. App.—Houston [14th Dist.] July 9, 2019, pet. denied) (mem. op.) (same
security instrument language allowing MERS to sell and foreclose). When MERS
executed the 2016 assignment to LSF9 Master Participation Trust, that entity
obtained all of MERS’s rights and interests in the deed of trust, including the right
to foreclose and sell the property. See Suniverse, LLC v. Universal Am. Mortg. Co.,
LLC, No. 09-19-00090-CV, 2021 WL 632603, at *11 (Tex. App.—Beaumont Feb.
18, 2021, pet. denied) (mem. op.); Allan, 2019 WL 2939746, at *3; Bierwirth v.
BAC Home Loans Servicing, L.P., No. 03-11-00644-CV, 2012 WL 3793190, at *5


                                         9
(Tex. App.—Austin Aug. 30, 2012, pet. denied) (mem. op.).

      Because the deed of trust provided MERS with legal title to the security
interest, as well as empowered MERS to act as nominee for both Fieldstone and
Fieldstone’s successors and assigns in selling or foreclosing on the property,
MERS had interests and rights to assign that survived the dissolution of the
Fieldstone. See Morlock, L.L.C. v. Nationstar Mortg., L.L.C., 447 S.W.3d 42, 47
(Tex. App.—Houston [14th Dist.] 2014, pet. denied) (deed of trust gave MERS
authority to assign deed of trust on behalf of original lender); Melendez v.
Citimortgage, Inc., No. 03-14-0029-CV, 2015 WL 5781103, at *5 n.3 (Tex.
App.—Austin Oct. 2, 2015, pet. denied) (mem. op.) (“[B]ut even if Amtrust was
truly defunct, the deed’s own terms allowed MERS to act on behalf of Amtrust’s
successors and assigns.”); Campbell v. Mortg. Elec. Registration Sys., Inc., No.
03-11-00429-CV, 2012 WL 1839357, at *5 (Tex. App.—Austin May 18, 2012,
pet. denied) (“the mortgage documents provide for the use of MERS, and those
provisions are enforceable to the extent provided by the terms of the documents”);
see also Athey v. Mortg. Elec. Registration Sys., Inc., 314 S.W.3d 161, 166 (Tex.
App.—Eastland 2010, pet. denied) (deed of trust gave MERS authority to
foreclosure). Therefore, we need not address DHI’s agency arguments. We
conclude that the 2016 assignment of the deed of trust was not void as a matter of
law due to the dissolution of the original lender prior to the assignment by MERS.

      DHI alternatively argues there is a genuine issue of material fact on the
validity of the 2016 assignment of the deed of trust. The Lenders produced
summary-judgment evidence of the chain of title for the deed of trust, reflecting
that Legacy was the current assignee of record. Aside from its arguments that the
2016 assignment by MERS was void, DHI offered no controverting evidence
creating a fact issue on the chain of title. As the current assignee of the deed of

                                        10
trust, Legacy has legal authority to foreclose. See Tex. Prop. Code Ann.
§ 51.0001(4); see Bank of N.Y., 448 S.W.3d at 518. The summary-judgment
evidence further established that Rushmore was the mortgage servicer for Legacy.
The Property Code allows a mortgage servicer to initiate a nonjudicial-foreclosure
sale.11 See Tex. Prop. Code Ann. § 51.0001(3) (mortgagee may be the mortgage
servicer). We therefore conclude the trial court did not err in rendering summary
judgment against DHI on its request for a declaratory judgment that the Lenders
lacked legal authority foreclose and suit to quiet title.12

        We overrule DHI’s issues 1 and 3.

D.      The note

        In issues 2 and 4, DHI argues that the Lender’s summary judgment to
dismiss DHI’s request for declaratory judgment and quiet title was erroneously
granted because the Lenders did not meet their summary-judgment burden of
establishing that they hold or own the note.

        DHI attacks the Lender’s relationship to the note, because even if a party
does not have a recorded interest in a security instrument, the party may still have
the legal right to foreclose on a property if the party is the holder or owner of a

        11
            The Property Code defines “mortgage servicer” as “the last person to whom a
mortgagor has been instructed by the current mortgagee to send payments for the debt secured by
a security instrument.” Tex. Prop. Code Ann. § 51.0001(3).
        12
           The plaintiff in a quiet-title suit must prove, as a matter of law, that he has a right of
ownership and that the adverse claim is a cloud on the title that equity will remove. Brumley v.
McDuff, 616 S.W.3d 826, 835 (Tex. 2021). A cloud on title exists when an outstanding claim or
encumbrance is shown, which on its face, if valid, would affect or impair the title of the owner of
the property. Essex Crane Rental Corp. v. Carter, 371 S.W.3d 366, 388 (Tex. App.—Houston
[1st Dist.] 2012, pet. denied) (quoting Hahn v. Love, 321 S.W.3d 517, 531 (Tex. App.—Houston
[1st Dist.] 2009, pet. denied)). The effect of a suit to quiet title is to declare invalid or ineffective
the defendant’s claim to title. Id. The plaintiff has the burden of supplying the proof necessary to
establish his superior equity and right to relief. Id. Because DHI bases its quiet-title challenge on
alleged deficiencies in the chain of title for the deed of trust already addressed, DHI’s suit for
quiet title cannot succeed.
                                                   11
note secured by the instrument. This rule derives from the common-law maxim,
now codified in the Uniform Commercial Code, that “the mortgage follows the
note.” See U.C.C., Tex. Bus. & Com. Code Ann. § 9.203(g) (“The attachment of a
security interest in a right to payment or performance secured by a security interest
or other lien on personal or real property is also attachment of a security interest in
the security interest, mortgage, or other lien.”); see also Seedergy Ventures, 499
S.W.3d at 538–39. However, the summary-judgment evidence established the
Lenders’ legal right to foreclose as assignee of record and mortgage servicer,
respectively. For that reason, we need not address DHI’s arguments regarding the
chain of title on the note.13 Tex. R. App. P. 47.1.




       13
           In its reply briefing, DHI attempts to create a fact question on Rushmore’s legal right
to foreclose by arguing that Rushmore cannot both be the noteholder and the mortgage servicer
for Legacy. The summary-judgment evidence established that Rushmore was in physical
possession of the original note, which legally gives it status as a holder. DHI asserts this
distinction is important because if Rushmore is the noteholder, then it cannot be a mortgage
servicer under the statutory framework of the Property Code. See Tex. Prop. Code Ann.
§ 51.0001(3), .0025(1). Relying on a federal-district-court case that is not precedent, DHI argues
that to be a mortgagee, Rushmore must either own the note or serve as an agent for the owner or
holder of the note. See McCarthy v. Bank of Am., NA, No. 4:11-CV-356-A, 2011 WL 6754064,
at *3 (N.D. Tex. Dec. 22, 2011).
        However, DHI did not present this argument to the trial court in its response to the
summary-judgment motion. Any issues that a nonmovant contends avoid summary judgment
must be expressed in a written motion, answer, or other response to the motion. See Tex. R. Civ.
P. 166a(c); see also Clear Creek Basin Auth., 589 S.W.2d at 678 (“[T]he nonmovant must
expressly present to the trial court any reasons seeking to avoid movant’s entitlement [to
summary judgment].”) (emphasis added). Here, DHI seeks to avoid summary judgment based
upon a new ground, or a new legal theory, not presented below. Madeksho v. Abraham, Watkins,
Nichols & Friend, 57 S.W.3d 448, 453 (Tex. App.—Houston [14th Dist.] 2001, pet. denied)
(“nonmovant may not urge on appeal any and every new ground he can think of”). Therefore, to
preserve error on this issue, DHI was required to raise it in response to the Lenders’
summary-judgment motion, which DHI did not do. Tex. R. Civ. P. 166a(c); Tex. R. App. P.
33.1(a). Concluding that DHI has not preserved error on this legal theory, we do not consider it.

                                               12
                               III.   CONCLUSION

      Having overruled DHI’s issues 1 and 3, we need not reach issues 2 and 4.
We affirm the judgment of the trial court as challenged on appeal. See Tex. R.
App. P. 43.2(a).




                                      /s/    Charles A. Spain
                                             Justice


Panel consists of Justices Bourliot, Zimmerer, and Spain.




                                        13